DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The action is in response to the application filed on 06/25/2021. Claims 36-54 are pending and examined below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 36, 42-50, 53-54 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by  US 20070219597 A1 (hereinafter referred to as “Kamen”).
Regarding claim 36, Kamen, a glucose sensor system, teaches a glucose monitoring system (senses glucose; paragraph [0357]) comprising:
a partially implantable glucose sensor (abstract; as shown in Figure 67F) comprising:
an in vivo portion positionable within a body of a user (5020; paragraphs [0358]-[0361]; as shown in Figure 67F), and
an ex vivo portion positionable outside the body of the user and configured to be coupled with a medical device (device 10 has a portion above the user’s skin; as shown in Figures 67E and 109A);
the medical device configured to receive data from the partially implantable glucose sensor (paragraph [0357]-[0360]); and
a holder (3130, 3100, and 3111; paragraphs [0420]-[0424]; Figure 97) comprising a support body (3130, 3100; paragraphs [0420]-[0424]; Figure 97) and an adhesive member configured to secure the support body to skin of the user (3111; paragraphs [0420]-[0424]; Figure 97),
wherein the support body comprises a first portion (3130; paragraphs [0420]-[0424]; Figure 97) and a second portion (3100 and 3111;  paragraphs [0420]-[0424]; Figure 97), wherein the first portion of the support body is mateable with the medical device (device 10 (which includes medical device) is attached atop 3130 (thus mateable); paragraph [0420]; Figure 97),
wherein the support body further comprises a frangible connection between the first portion and the second portion (paragraphs [0422]-[0424]; Figure 97), and
wherein the support body is configured to release the medical device after the frangible connection is broken to separate the first portion from the second portion (paragraphs [0422]-[0424]; Figure 97).
Regarding claim 42, Kamen teaches wherein a height of the frangible connection is less than a height of the first portion, and wherein the height of the frangible connection is less than a height of the second portion (has perforations; paragraph [0422]).
Regarding claim 43, Kamen teaches wherein the medical device comprises a housing (as shown in Figure 67F) and data processing and communication electronics disposed therein (PCB 13; paragraphs [0389]; Figure 67F, 77), and
wherein the data processing and communication electronics includes a power supply (PCB 13; paragraphs [0389]; Figure 67F, 77), a data storage unit (paragraph [0449]), and a transmitter configured to communicate data indicative of a glucose level of the user to a remotely located device (paragraphs [0441]-[0445]).
Regarding claim 44, Kamen teaches wherein the second portion comprises an aperture in a bottom surface (device 10 can be positioned over 3100 and 3130 and device has a sensor device that pierces through the skin so 3100 and 3130 must have an aperture through which the sensor goes through; paragraphs [0358]-[0361]; as shown in Figure 67F; paragraphs [0420]-[0424]; Figure 97).
Regarding claim 45, Kamen teaches wherein a surface of the first portion of the support body is on the adhesive member and a surface of the second portion of the support body is on the adhesive member (paragraphs [0420]-[0424]; Figure 97).
Regarding claim 46, Kamen teaches wherein the second portion of the support body is configured to hold a second portion of the medical device (paragraphs [0420]-[0424]; Figure 97).
Regarding claim 47, Kamen teaches wherein the support body further comprises a gripping portion configured to enable the second portion of the support body to be displaced relative to the first portion of the support body (paragraphs [0420]-[0424]; Figure 97).
Regarding claim 48, Kamen teaches wherein the gripping portion is disposed on the second portion of the support body (paragraphs [0420]-[0424]; Figure 97).
Regarding claim 49, Kamen teaches wherein the first portion and the second portion remain on the adhesive member after the second portion is displaced relative to the first portion (paragraphs [0420]-[0424]; Figure 97).
Regarding claim 50, Kamen teaches wherein the support body is configured such that the medical device can be removed from the support body by pulling the medical device in a direction parallel with the adhesive member and away from the first portion (paragraphs [0420]-[0424]; Figure 97).
Regarding claim 53, Kamen teaches wherein the frangible connection comprises two breakable edge portions of the support body (paragraphs [0420]-[0424]; Figure 97).
Regarding claim 54, Kamen teaches wherein the support body comprises a secured state and a released state (paragraphs [0420]-[0424]; Figure 97),
wherein, in the secured state, a surface of the first portion in contact with the adhesive member is in a same plane as a surface of the second portion in contact with the adhesive member (paragraphs [0420]-[0424]; Figure 97), and
wherein, in the released state, the second portion is displaced relative to the same plane (paragraphs [0420]-[0424]; Figure 97).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen as applied to claim 36 above, and further in view of US 20090118592 A1 (cited in the IDS; hereinafter referred to as “Klitgaard”).
Kamen teaches the limitations of claim 36 as discussed above.
Regarding claim 41, Kamen does not explicitly teach wherein the support body further comprises at least one opening configured to mate with at least one corresponding tab of the medical device to secure the medical device to the support body.
However, Klitgaard, an implantable medical device, teaches wherein the support body (502) further comprises at least one opening configured to mate with at least one corresponding tab of the medical device to secure the medical device to the support body (505 (medical device) with tab mates with 502 (support body) with opening for 505; paragraph [0096]; Figure 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kamen, to have a mating configuration, as taught by Klitgaard, because doing so provides a means of effectively connecting the medical device to the support body. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. 	Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 in combination of 2-4 and 6-15 of U.S. Patent No. 9,572,534 (Stafford) in view of US 20060189863 A1 (“Peyser”).
	Claims 1 in combination of 2-4 and 6-15 of Stafford recites the elements and limitations of claim 36 of the Instant Application. Further the claims recite a limitation of an implantable sensor (claim 13). However Stafford does not explicitly recite for an implantable glucose sensor. However, Peyser teaches a glucose sensor (42; paragraph [0077], [0118]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claims 1 in combination of 2-4 and 6-15 of Stafford, to include a glucose sensor, as taught by Peyser because doing so allows for the measuring of glucose.

Claim 36-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 10973449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 36-54 is the same invention as claims 1-18 US 10973449 B2.

Claim 36-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. US 10966644 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 36-54 is the same invention as claims 1-16 US 10966644 B2.

Claim 36-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10959653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 36-54 is the same invention as claims 1-19 US 10959653 B2.

Claim 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. US 10874338 B2 (Stafford) in view of US 20060189863 A1 (“Peyser”).
Claims 1 in combination of 2-26 of Stafford recites the elements and limitations of claim 36 of the Instant Application. Further the claims recite a limitation of an implantable sensor (claim 1). However Stafford does not explicitly recite for an implantable glucose sensor. However, Peyser teaches a glucose sensor (42; paragraph [0077], [0118]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claims 1 in combination of 2-26 of Stafford, to include a glucose sensor, as taught by Peyser because doing so allows for the measuring of glucose.

Conclusion
Claim 37, and claims dependent thereof, are rejected under Double Patenting Rejection as discussed above; however, would be allowable if the Double Patenting Rejection is overcome.
Regarding claim 37, the prior art fails to teach or suggest “wherein the holder further comprises a conductive portion configured to electrically contact a corresponding conductive portion of the glucose sensor” in combination with the limitations of the claim upon which it depends. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABID A MUSTANSIR/Examiner, Art Unit 3791